Citation Nr: 1107974	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-37 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and an anxiety disorder.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in December 1986 to October 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied, in pertinent part, denied the 
Veteran's claims for service connection for depression and IBS.

In December 2008, the State of Oklahoma Department of Veterans 
Affairs revoked their Power of Attorney (POA).

The Veteran failed to appear for a RO (Videoconference) hearing 
in July 2010.  In August 2010, the Board remanded the instant 
matters to allow another hearing to be scheduled as the Veteran 
had not waived his right to the RO (Travel Board) hearing he had 
requested in his December 2008 substantive appeal.  The RO sent a 
letter to the Veteran in September 2010 to clarify the type of 
hearing he requested and no response to this letter had been 
received.  The RO then attempted to reach the Veteran via 
telephone on two occasions in October and November 2010; however, 
an e mail from RO personnel indicates that there was "no voice 
mail or disconnected."  A January 2011 letter to the Veteran 
indicated that the steps directed by the Board in its remand had 
been completed.  To date, the Veteran has not contacted the RO.

The Court of Appeals for Veterans Court (Court) has held that 
VA's duty to assist a claimant in developing the facts and 
evidence pertinent to a claimant's claim is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of claimants to cooperate with VA.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  In light of the above, the Veteran hearing request 
is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  
The Board's remand instructed that the Veteran was to be afforded 
"the opportunity for a Travel Board hearing."  The RO's actions 
reflect substantial compliance with this instruction.  Although a 
hearing was not scheduled, the Veteran had the opportunity to 
indicate that he would report for such a hearing, and if he had, 
the hearing presumably would have been scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon at 83.

The Veteran contends that he has suffered an acquired psychiatric 
disorder and IBS as a result of service, including the stress he 
experienced as a result of the mistreatment he experienced from 
his supervisor.  Service treatment records document complaints of 
anxiety and stress in October 1988 and an October 1988 service 
discharge examination found a personality disorder.  Complaints 
of nausea and diarrhea were noted in August 1987 and diarrhea and 
hemorrhoids were noted in August 1988.  

Post-service treatment records document diagnoses of colitis in 
May 1998 and IBS in June 1998 as well as complaints of abdominal 
pain in December 1998.  Anxiety was assessed in November 2000 and 
major depression and anxiety disorder were noted in a May 2008 
private psychological evaluation.  He reported symptoms that had 
been present since 1988.  He also n the May 2008 private 
psychological evaluation The Veteran also reported that his 
stepfather emotionally and physically abused him as a child and 
that his brother physically and sexually abused him.  He stated 
that he was harassed by an officer in service, and this 
harassment caused him to have similar feelings to those he had 
had as a child with his step father.  

The Veteran has reported symptoms of IBS and an acquired 
psychiatric disorder continuously since service. A VA examination 
is therefore required to determine the etiology of the Veteran's 
diagnosed IBS and acquired psychiatric disorder.

An August 2009 VA treatment note indicates that the Veteran had 
"applied for disability" and that he was not working.  It is 
not clear whether this disability application referred to VA 
benefits or to Social Security Administration (SSA) benefits.  
The Court has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
the event that the Veteran has applied for SSA benefits or has 
been awarded benefits, these SSA records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with any application or award of benefits for 
the Veteran's award.  Any records received 
should be associated with the claims file.  

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should be 
documented in the claims file.

2.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA psychiatric examination to 
determine whether he has an acquired 
psychiatric disorder, to include anxiety and 
depression, which is related to service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.  Any indicated tests or diagnostic 
studies should be undertaken.

The examiner should then provide opinions as 
to whether any current acquired psychiatric 
disorder is at least as likely as not (50 
percent probability or more), had its onset 
in service or is otherwise related to a 
disease or injury in active duty service.  

In this regard the examiner should note the 
reports in the service treatment records, the 
contents of the May 2008 private psychiatric 
evaluation, and the Veteran's reports.

The examiner should provide a rationale for 
the opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.  If the Veteran's 
reports are discounted, the examiner should 
provide a reason for doing so.

5.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA examination to determine whether 
he has a gastrointestinal disorder, to 
include IBS, which is related to service.  
The examiner should review the claims folder 
and note such review in the examination 
report or addendum.  Any indicated tests or 
diagnostic studies should be undertaken.

The examiner should then provide opinions as 
to whether any current gastrointestinal 
disorder, to include IBS, is at least as 
likely as not (50 percent probability or 
more), had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  The examiner should 
also address whether the Veteran's 
gastrointestinal disorder was worsened or 
aggravated by his acquired psychiatric 
disorder.

The examiner should provide a rationale for 
the opinion.  The examiner should consider 
the reports of symptoms during service and 
since as well as contemporaneous records.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

The examiner is advised that the Veteran is 
competent to report symptoms, and that the 
Veteran's reports must be considered in 
formulating the opinion.  If the Veteran's 
reports are discounted, the examiner should 
provide a reason for doing so.

6.  The RO/AMC should review the examination 
report(s) to ensure that it contains all 
information and opinions requested in this 
remand.

7.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

